Case 2:17-cv-10632-LJM-EAS ECF No. 62 filed 11/08/18        PageID.940   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

THOMAS BALLY,

             Plaintiff,                          Case Number 5:17-cv-10632
v.                                               Honorable Laurie J. Michelson
                                                 Magistrate Elizabeth A. Stafford
FIRST NATIONAL BANK OMAHA,

          Defendant.
________________________________/

HADOUS|CO. PLLC                                      LAW OFFICES OF
Nemer N. Hadous (P82285)                             CORY J. ROONEY. P.C.
1 Parklane Blvd., Ste. 729 East                      Cory J. Rooney, Esq.
Dearborn, Michigan 48034                             P.O. Box 382
(313) 415-5559 (phone)                               Omaha, Nebraska 68101
(888) 450-0687 (facsimile)                           402-933-9865
nhadous@hadousco.com                                 rooneylaw@outlook.com
Attorneys for Plaintiff Bally                        Attorney for Defendant FNBO

       STIPULATION AND ORDER OF DISMISSAL OF DEFENDANT
           FIRST NATIONAL BANK OMAHA WITH PREJUDICE

      Plaintiff Thomas Bally, ("Plaintiff"), and Defendant First National Bank

Omaha (“Defendant”), by counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

respectfully submit this stipulation of dismissal of Defendant, with prejudice, and

without costs or attorney fees to either party. Since there are no other remaining

Defendants, this dismissal fully resolves this action.
Case 2:17-cv-10632-LJM-EAS ECF No. 62 filed 11/08/18   PageID.941   Page 2 of 3




      RESPECTFULLY SUBMITTED this 8th day of November 2018,


HADOUS|CO. PLLC                          LAW OFFICES OF
                                         CORY J. ROONEY. P.C.


/s/Nemer N. Hadous                       /s/ Cory J. Rooney (w/consent)
Nemer N. Hadous, Esq.                    Cory J. Rooney, Esq.
Attorney for Plaintiff Bally             Attorney for Defendant FNBO
Case 2:17-cv-10632-LJM-EAS ECF No. 62 filed 11/08/18    PageID.942    Page 3 of 3




                     ORDER OF DISMISSAL OF DEFENDANT
                FIRST NATIONAL BANK OMAHA WITH PREJUDICE

      The Court having received the parties’ Stipulation of Dismissal, and being

otherwise fully advised in the premises,

      IT IS HEREBY ORDERED that Defendant First National Bank Omaha, Inc.

shall be dismissed with prejudice and without costs or attorney fees awarded to

either party.

Date: November 8, 2018                     s/Laurie J. Michelson
                                           United States District Judge
